Case 1:19-cv-02367-ABJ Document 36-6 Filed 12/30/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                     Exhibit D
                           Case 1:19-cv-02367-ABJ Document 36-6 Filed 12/30/19 Page 2 of 3


           Winn, Peter A. (OPCL)


            From:                    Winn, Peter A. (OPCL)
            Sent:                    Thursday, January 4, 2018 12:41 PM
            To:                      Schools, Scott (ODAG)
            Subject:                 RE: FBI Text Messages - Memo to File
            Attachments:             2017-12-12 - Privacy Act Assessment FlNAL.docx



           Hi Scott,

           Here is the final for your records.

           Peter

           Peter A. Winn
           Acting Chief Privacy and Civil Liberties Officer
           Director, Office of Privacy and Civil Liberties
           United States Department of Justice
           National Place Building, Suite 1000
           1331 Pennsylvania Avenue, NW
            Washington DC 20530
            Office (U)
           Cell ib) (6)
            Pax (202i 307-0693
           (b) (6)
           (b) (6)
                  _ uwww_justice.goviapc1


           NOTICE: This email (including any attachments) is intended for the use of the individual or entity to which it is
           addressed_ it may contain information that is privileged, confidential, or otherwise protected by applicable law. If you
           are not the intended recipient or the recipient's agent), you are hereby notified that unauthorized dissemination,
           distribution, copying, or use of this email or its contents may violate is prohibited. If you received this email in error,
           please notify the sender immediately and destroy all copies.




           From: Schools, Scott (ODAG)
           Sent: Wednesday, December 20, 2017 8:22 PM
           To: Winn, Peter A. (OPCL)
           Subject: RE: FBI Text Messages Draft Memo to File

           (b) (5)



           From: Winn, Peter A. (OPCL)
           Sent: Wednesday, December 20, 2017 7:00 PM
           To: Schools, Scott IODAG) <sschoolsPimd.usdoi.gov>




Document ID: 0.7.16060.10131                                                                                                             20180326-0000070
                         Case 1:19-cv-02367-ABJ Document 36-6 Filed 12/30/19 Page 3 of 3

           Subject: Fel Text Messages - Draft Memo to File

           Hi Scott,

           (b) {5)                                                           •
           Peter




Document ID: 0.7.16060.10131                                                               20180326-0000071
